Exhibit 10.2

 

SECOND AMENDMENT TO LICENSED MEDICAL MARIJUANA FACILITY TRIPLE NET (NNN) LEASE
AGREEMENT

 

This Second Amendment to the Licensed Medical Marijuana Facility Triple Net
(NNN) Lease Agreement (the “Amendment”) is made this 31st day of May 2020 (the
“Effective Date”), by and between Chino Valley Properties, LLC (“Landlord”) and
Broken Arrow Herbal Center, Inc. (“Tenant”), collectively (the “Parties”).

 

RECITALS

 

A. The Parties entered into a Licensed Medical Marijuana Facility Triple Net
(NNN) Lease Agreement dated May 1, 2018, as amended by that certain First
Amendment to Licensed Medical Marijuana Facility Triple Net (NNN) Lease
Agreement dated January 1, 2019 (the “Lease”) for the premises commonly known as
2144 and 2148 North Road 1 East Chino Valley, Arizona 83462 (the “Premises”).

 

B. The parties hereto desire to amend the Lease in accordance with the terms
below as of the Effective Date.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for good and valuable consideration, the sufficiency and receipt of which are
acknowledged, the parties agree as follows:

 

AMENDMENT

 

1. Defined Terms. Terms in this Amendment shall have the same meaning as such
terms have in the Lease unless otherwise noted in this Amendment.

 

2. Amendment.

 

a. Exhibit C to the Lease is deleted in its entirety and replaced with Exhibit C
attached to this Amendment.

 

b. The following is added to the last paragraph of the Licensed Marijuana
Facility Provisions:

 

Under no circumstances shall any advisory fees be due and payable by Tenant to
Landlord under this Lease and such advisory fees shall only be due and payable
pursuant to the terms of the CASA.

 

c. The following is added to the end of Section 2.01(c) of the Lease:

 

Any increase in the Rentable Area of the Premises, as reasonably determined by
Landlord and Tenant in accordance with this Section, shall result in an increase
in all amounts calculated based on the same, including, without limitation, Base
Rent. The parties shall execute an amendment to this Lease reflecting said
increase. Any increase in the Rentable Area of the Premises under this Lease
shall be effective as of the earlier of (1) issuance of a certificate of
occupancy for any such increased Rentable Area of the Premises, or (2) Tenant’s
commencement of operations in such portion of the Premises.

 

d. A new Section 4.02 is added to the Lease as follows:

 



1

 

 

4.02 Tenant’s Termination Right

 

If there is any change in Laws such that the dispensing, sale or cultivation of
marijuana upon the Premises is prohibited or materially and adversely affected
as mutually and reasonably determined by Landlord and Tenant, Tenant may elect
to terminate this Lease by delivering written notice of such termination with
the Termination Payment to Landlord (the “Notice”) and such termination shall be
effective no sooner than thirty (30) days thereafter. If the Notice is not
accompanied by the Termination Payment, termination will be effective no sooner
than thirty (30) days following delivery to Landlord of the Termination Payment.
For purposes of this Lease, the term “Termination Payment” shall mean the sum of
(i) any unpaid Rent which has been earned at the time of such termination plus
interest at the rates contemplated by this Lease; plus (ii) five percent (5%) of
the Base Rent which would have been earned after termination for the balance of
the Term.

 

e. Section 7.06 to the Lease is deleted in its entirety and replaced with the
following:

 

7.06 Indemnification

 

(a)Tenant, as a material part of the consideration to be rendered to Landlord,
hereby agrees to indemnify, protect, reimburse, defend and hold Landlord,
Landlord’s managing agent and Lender, the Premises and the Project harmless for,
from and against (i) any and all liability, penalties, losses, damages, costs
and expenses, demands, causes of action, claims, obligations, judgments or
appeals arising from any act or omission of Tenant or of Tenant’s officers,
employees, agents, servants, subtenants, concessionaires, licensees, contractors
or invitees, including any injury to any person or persons or any damage to any
property, and/or resulting from any breach or default in the performance of any
obligation to be performed by Tenant hereunder, and (ii) for, from and against
all costs and charges, including reasonable attorneys’ and other reasonable
professional fees, incurred in and about any of such matters and the defense of
any action arising out of the same or in discharging the Project, the Property,
the Building and/or Premises, or any part or any thereof, from any and all
liens, charges or judgments which may accrue or be placed thereon by reason of
any act or omission of Tenant but not the acts or omissions of Landlord.

 

2

 

 

(b)In no event shall Landlord, its agents, employees and/or contractors be
liable for any personal injury or death or property damage caused by other
lessees or their agents, as the case may be, or caused by public or quasi-public
work, or for consequential damages arising out of any loss of the use of the
Premises or any equipment or facilities therein by Tenant or any person claiming
through or under Tenant.

 

(c)Landlord hereby agrees to indemnify, protect, reimburse, defend and hold
Tenant harmless for, from and against any and all liability, penalties, losses,
damages, costs and expenses, demands, causes of action, claims, obligations,
judgments or appeals arising from any gross negligence or willful misconduct of
Landlord or of Landlord’s officers, employees, agents, servants, or contractors
but not arising from the acts or omissions of Tenant.

 

f. The sixth sentence of Section 9.01 of the Lease is deleted in its entirety.

 

g. Section 11.01 of the Lease is deleted in its entirety and replaced with the
following:

 

11.01 Reconstruction

 

If the Building or Premises is damaged or destroyed during the Term, subject to
the additional terms of this Lease, Landlord shall repair or rebuild the
Building/Premises, in which event Tenant shall assign all insurance proceeds to
Landlord and pay to Landlord, on demand, the amount of any deductible applicable
under such insurance policy for the repair and restoration of the
Building/Premises. Landlord’s’ obligation to rebuild and repair under this
Section shall in any event be limited to restoring the Building and any other
property covered by Tenant’s insurance to substantially the condition in which
the same existed prior to the casualty, and shall be further limited to the
extent of the insurance proceeds (and Tenant’s deductible) paid to Landlord for
such restoration. Tenant agrees that promptly after completion of such work by
Landlord, it will proceed with reasonable diligence and at its sole cost and
expense to rebuild, repair and restore its trade fixtures, equipment, furniture,
cabling and personal property. Landlord and Tenant shall reasonably cooperate
with respect to such reconstruction as to not unreasonably interfere with the
obligations of the parties hereunder. In no event shall any Rent be abated as a
result of any damage or destruction to the Building/Premises.

 

h. A new Section 11.07 is added to the Lease as follows:

 



3

 

 

11.07 Tenant’s Termination Right

 

If Landlord undertakes the repair and rebuilding of the Building/Premises but
fails to substantially complete the same within twenty-four (24) months
following the casualty or damage, Tenant may deliver to Landlord written notice
of Tenant’s intent to terminate the Lease. If Landlord fails to complete the
repairs and restoration within thirty (30) days following Landlord’s receipt of
Tenant’s termination notice, the Lease will terminate thirty (30) days after the
expiration of such thirty (30) day period.

 

i. A new Section 15.06 is added to the Lease as follows:

 

15.06 Permitted Transfers

 

Notwithstanding the foregoing, Tenant may assign or transfer the Lease or sublet
the Premises, without the Landlord’s prior consent: (a) to a parent, subsidiary,
or other affiliate of the Tenant, (b) to the purchaser of all, or substantially
all, of (i) Tenant’s assets, or (ii) the membership interests or equity interest
in Tenant, (c) to the surviving entity in any merger, consolidation, or
conversion involving Tenant, or (d) in connection with the sale, transfer,
assignment, pledge, hypothecation or new issuance of the stock or equity
interests (including a controlling interest) of the direct or indirect interest
of Tenant (each a “Permitted Transfers”); provided that: (1) Tenant delivers to
Landlord prior written notice along with any documentation reasonably requested
by Landlord evidencing Tenant’s compliance with the terms of this Section 15.06,
(2) any such Permitted Transfer is not principally for the purpose of
transferring Tenant’s leasehold estate and was made for a legitimate business
purpose and not primarily to circumvent the provisions of the Lease, (3) any
such Permitted Transfer does not result in the dissolution or termination of
Tenant, and (4) neither the tangible net worth of Tenant nor the financial
wherewithal of Tenant is reduced following such Permitted Transfer, in the
reasonable opinion of Landlord. No Permitted Transfer shall relieve Tenant or
Guarantor of any obligation under this Lease, including Tenant’s obligation to
pay Base Rent and Additional Rent hereunder.

 

j. A new Section 17.30 is added to the Lease as follows:

 

17.30 Investment by Tenant

 

An affiliate of Landlord, Zoned Arizona Properties, LLC (“Zoned”) and an
affiliate of Tenant, CJK, Inc. (“CJK”) entered into that certain Licensed
Medical Marijuana Facility Triple Net (NNN) Lease Agreement dated May 1, 2018,
as amended by that certain First Amendment to Licensed Medical Marijuana
Facility Triple Net (NNN) Lease Agreement of even date herewith (the “Tempe
Lease”) with respect to the premises described in the Tempe Lease (the “Tempe
Facility”). The Premises and the Tempe Facility shall be collectively referred
to herein as the “Facilities.” Between the Effective Date and the second
anniversary of the Effective Date (the “Improvement Period”), Tenant shall
and/or Tenant shall cause CJK to invest a combined total of at least
$8,000,000.00 (the “Required Sum”) improvements in and to the Facilities in
accordance with Section 9.02 of this Lease. If Tenant and/or CJK fails to
deliver to Landlord receipted bills for hard and soft costs of improvements to
the Facilities (excluding all fixtures, equipment, furniture, cabling and
personal property) totaling at least $8,000,000.00 on or before the thirtieth
(30th) day following the expiration of the Improvement Period, Tenant shall be
in default under this Lease (and CJK shall be in default under the Tempe Lease)
and Landlord and/or Zoned shall have all rights and remedies available to
Landlord and Zoned under this Lease and/or the Tempe Lease, respectively.

 

4

 

 

k. As of the Effective Date, Exhibit B of the Lease is deleted in its entirety
and replaced with the following:

 

Exhibit B: Rent Payment Schedule

 

Base Rent:

 

6/1/20-4/30/40*$0.82 monthly per square foot of Rentable Area of the Premises
(initially $32,800.00 monthly based on 40,000 rentable square feet), plus all
other amounts due under the Lease, including, without limitation, Rent Tax and
Property Taxes

 

*Base Rent is abated from 6/1/20 until 7/31/20.

 

3. Ratification. Landlord and Tenant each hereby reaffirm its rights and
obligations under the Lease and all Exhibits, including, without limitation,
Section 17 of Exhibit D, as modified by this Amendment. In the event of a
conflict or ambiguity between the Lease and this Amendment, the terms and
provisions of this Amendment shall control.

 

5

 

 

4. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of such counterparts
shall constitute one Amendment. Execution copies of this Amendment may be
delivered by email, and the parties hereto agree to accept and be bound by
scanned signatures transmitted via email hereto, which signatures shall be
considered as original signatures with the transmitted Amendment having the same
binding effect as an original signature on an original Amendment.

 

Chino Valley Properties, LLC   Broken Arrow Herbal Center, Inc.           By:
/s/ Bryan McLaren   By: /s/ Delano Phillips Name: Bryan McLaren   Name: Delano
Phillips Title: Authorized Agent   Title: Counsel/Authorized Agent Landlord  
Tenant       May 29, 2020   May 29, 2020

 

6

 

 

EXHIBIT C

 

PROPERTY LEGAL DESCRIPTION

 

Parcel 1

 

All that portion of the Southeast quarter of Section 10, Township 16 North,
Range 2 West, of the Gila and Salt River Base and Meridian, Yavapai County,
Arizona, as described in Book 4644 of Official Records, Page 294, on file in the
office of the Yavapai County Recorder and further shown on the Record of Survey
recorded in Book 103 of Land Surveys, Page 81, on file in the office of the
Yavapai County Recorder, said portion thereof being more particularly described
as follows: Commencing at the Southeast comer of said Section 10;

 

Thence North 00 degrees 12 minutes 00 seconds West, a distance of 686.48 feet to
a point on the East line of said Section 10 and the centerline of Road 1 East in
the Town of Chino Valley, Arizona;

 

Thence South 89 degrees 47 minutes 42 seconds West, a distance of 25.00 feet, to
a point on the West right of way line of said Road 1 East;

 

Thence continuing South 89 degrees 47 minutes 42 seconds West, a distance of
761.32 feet; Thence North 00 degrees 13 minutes 03 seconds West, a distance of
277.13 feet;

 

Thence South 89 degrees 57 minutes 43 seconds West, a distance of 47.73 feet, to
the POINT OF BEGINNING;

 

Thence continuing South 89 degrees 57 minutes 43 seconds West, a distance of
304.32 feet; Thence North 02 degrees 42 minutes 45 seconds East, a distance of
1659.41 feet, to the beginning of a non-tangent curve, concave to the Southwest,
with a radius of 1304.26 feet, the radius point of which bears South 02 degrees
58 minutes 26 seconds West;

 

Thence Southeasterly along said curve, through a delta angle of 04 degrees 49
minutes 41 seconds, an arc distance of 109.91 feet, the chord bearing of which
is South 84 degrees 36 minutes 43 seconds East, with a chord distance of 109.87
feet, to a point of reverse curve, concave to the Northeast, with a radius of
1382.26 feet, the radius point of which bears North 07 degrees 48 minutes 07
seconds East;

 

Thence Southeasterly along said curve, through a delta angle of 07 degrees 49
minutes 21 seconds, an arc distance of 188.72 feet, the chord bearing of which
is South 86 degrees 06 minutes 33 seconds East, with a chord distance of 188.57
feet;

 

Thence North 89 degrees 58 minutes 46 seconds East, a distance of 193.04 feet;

 

Thence South 00 degrees 12 minutes 00 seconds East, a distance of 777.65 feet,
to the beginning of a tangent curve, concave to the Northwest, with a radius of
15.50 feet, the radius point of which bears South 89 degrees 48 minutes 00
seconds West;

 

Thence Southwesterly along said curve, through a delta angle of 146 degrees 05
minutes 10 seconds, an arc distance of 39.52 feet, the chord bearing of which is
South 72 degrees 50 minutes 35 seconds West, with a chord distance of 29.65
feet, to a point of reverse curve, concave to the Southeast, with a radius of
50.00 feet, the radius point of which bears South 55 degrees 53 minutes 10
seconds West;

 

Thence Southerly along said curve, through a delta angle of 246 degrees 36
minutes 10 seconds, an arc distance of 215.20 feet, the chord bearing of which
is South 22 degrees 35 minutes 05 seconds West, with a chord distance of 83.58
feet;

 

Thence South 00 degrees 12 minutes 00 seconds East, a distance of 335.33 feet;

 

7

 

 

Thence South 89 degrees 57 minutes 43 seconds West, a distance of 102.06 feet;
Thence South 01 degrees 05 minutes 30 seconds West, a distance of 255.06 feet;
Thence South 89 degrees 57 minutes 43 seconds West, a distance of 69.69 feet;

 

Thence South 02 degrees 43 minutes 15 seconds West, a distance of 31.98 feet, to
the beginning of a tangent curve, concave to the Northwest, with a radius of
52.00 feet, the radius point of which bears North 87 degrees 16 minutes 45
seconds West;

 

Thence Southwesterly along said curve, through a delta angle of 60 degrees 35
minutes 42 seconds, an arc distance of 54.99 feet, the chord bearing of which is
South 33 degrees 01 minutes 06 seconds West, with a chord distance of 52.47
feet;

 

Thence South 00 degrees 50 minutes 00 seconds West, a distance of 104.35 feet,
to the POINT OF BEGINNING.

 

Parcel 2

 

All that portion of the Southeast quarter of Section 10, Township 16 North,
Range 2 West, of the Gila and Salt River Base and Meridian, Yavapai County,
Arizona, as described in Book 4644 of Official Records, Page 294, on file in the
office of the Yavapai County Recorder and further shown on the Record of Survey
recorded in Book 103 of Land Surveys, Page 81, on file in the office of the
Yavapai County Recorder, said portion thereof being more particularly described
as follows: Commencing at the Southeast comer of said Section 10;

 

Thence North 00 degrees 12 minutes 00 seconds West, 686.48 feet to a point on
the East line of said Section 10 and the centerline of Road 1 East in the Town
of Chino Valley, Arizona;

 

Thence South 89 degrees 47 minutes 42 seconds West, a distance of 25.00 feet, to
a point on the West right-of-way line of said Road 1 East;

 

Thence continuing South 89 degrees 47 minutes 42 seconds West, a distance of
25.00 feet, to the POINT OF BEGINNING;

 

Thence North 00 degrees 12 minutes 00 seconds West, 25.00 feet West of and
parallel to the said West right of way line of said Road I East, a distance of
1908.96 feet;

 

Thence South 89 degrees 58 minutes 46 seconds West, a distance of 513.66 feet;

 

Thence South 00 degrees 12 minutes 00 seconds East, a distance of 777.65 feet,
to the beginning of a tangent curve, concave to the Northwest, with a radius of
15.50 feet, the radius point of which bears South 89 degrees 48 minutes 00
seconds West;

 

Thence Southwesterly along said curve, through a delta angle of 146 degrees 05
minutes 10 seconds, an arc distance of 39.52 feet, the chord bearing of which is
South 72 degrees 50 minutes 35 seconds West, with a chord distance of 29.65
feet, to a point of reverse curve, concave to the Southeast, with a radius of
50.00 feet, the radius point of which bears South 55 degrees 53 minutes 10
seconds West;

 

Thence Southerly along said curve, through- a delta angle of 246 degrees 36
minutes 10 seconds, an arc distance of 215.20 feet, the chord bearing of which
is South 22 degrees 35 minutes 05 seconds West, with a chord distance of 83.58
feet;

 

Thence South 00 degrees 12 minutes 00 seconds East, a distance of 335.33 feet;
Thence South 89 degrees 57 minutes 43 seconds West, a distance of 102.06 feet;
Thence South 01 degrees 05 minutes 30 seconds West, a distance of 255.06 feet;
Thence South 89 degrees 57 minutes 43 seconds West, a distance of 69.69 feet;

 

Thence South 02 degrees 43 minutes 15 seconds West, a distance of 31.98 feet, to
the beginning of a tangent curve, concave to the Northwest, with a radius of
52.00 feet, the radius point of which bears North 87 degrees 16 minutes 45
seconds West;

 

Thence Southwesterly along said curve, through a delta angle of 60 degrees 35
minutes 42 seconds, an arc distance of 54.99 feet, the chord bearing of which is
South 33 degrees 01 minutes 06 seconds West, with a chord distance of 52.47
feet;

 

Thence South 00 degrees 50 minutes 00 seconds West, a distance of 104.35 feet;
Thence North 89 degrees 57 minutes 43 seconds East, a distance of 47.73 feet;
Thence South 00 degrees 13 minutes 03 seconds East, a distance of 277.13 feet;

 

Thence North 89 degrees 47 minutes 42 seconds East, a distance of 736.32 feet,
to the POINT OF BEGINNING.

 

 

8



 

 